Exhibit 10.23

 

AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT AND FEE LETTER

 

THIS AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT AND FEE LETTER, dated as of
June 25, 2004 (this “Amendment”), is by and among Convergys Funding Corporation
(the “Seller”), Convergys Corporation, as initial servicer (the “Servicer”),
Falcon Asset Securitization Corporation (“Falcon”), Fifth Third Bank, an Ohio
banking corporation (“Fifth Third”), and Bank One, NA, a national banking
association having its main office in Chicago, Illinois, as successor by merger
to Bank One, Michigan (together with Fifth Third and Falcon, the “Purchasers”),
and a “Falcon Agent” and “Administrative Agent”.

 

W I T N E S S E T H :

 

WHEREAS, the Seller, the Servicer, the Purchasers, the Falcon Agent and the
Administrative Agent are parties to that certain Amended and Restated
Receivables Purchase Agreement dated as of November 20, 2003 (the “Agreement”);
and

 

WHEREAS, the parties wish to amend the Agreement as hereinafter forth;

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Agreement or the Fee
Letter, as applicable.

 

2. Amendment. The definition in the Agreement of “Delinquency Ratio” is hereby
amended to exclude from the computation of both the numerator and the
denominator thereof all Receivables owing from the State of Florida (or any
agency thereof).

 

3. Absence of Amortization Event or Potential Amortization Event. In order to
induce the Falcon Agent, the Administrative Agent and the Purchasers to enter
into this Amendment, the Seller hereby represents and warrants to the Falcon
Agent, the Administrative Agent and the Purchasers that, both before and after
giving effect to the amendments contained in Section 2 hereof, no Amortization
Event or Potential Amortization Event exists and is continuing as of the
Effective Date (as defined in Section 4 below).

 

4. Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) upon receipt by the Administrative Agent of
counterparts hereof duly executed by each of the parties hereto.

 

5. Ratification. Except as expressly modified hereby, each of the Agreement and
the Fee Letter, as amended hereby, is hereby ratified, approved and confirmed in
all respects.

 

6. Reference to Agreement. From and after the Effective Date hereof, each
reference in the Agreement to “this Agreement” or to “hereof”, “hereunder” or
words of like

 



--------------------------------------------------------------------------------

import, and all references to the Agreement in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the Agreement as amended by this Amendment.

 

7. Costs and Expenses. The Seller agrees to pay all costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent, the Falcon Agent and the Purchasers)
incurred in connection with the preparation, execution and delivery of this
Amendment.

 

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF OHIO.

 

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

<signature pages follow>

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Servicer, the Purchasers, the Falcon and the
Administrative Agent have executed this Amendment as of the date first above
written.

 

CONVERGYS FUNDING CORPORATION

By:  

/s/ Timothy M. Wesolowski

Title:

 

Vice President and Treasurer

Name:

 

Timothy M. Wesolowski

 

CONVERGYS CORPORATION

By:  

/s/ Timothy M. Wesolowski

Title:

 

Vice President And Treasurer

Name:

 

Timothy M. Wesolowski

 

3



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AS A PURCHASER

By:  

/s/ Robert Finley

Title:

 

Vice President

 

FALCON ASSET SECURITIZATION CORPORATION, AS A PURCHASER

/s/ Sherri Gerner

By:

 

Sherri Gerner

Title:

 

Authorized Signer

 

BANK ONE, NA, INDIVIDUALLY, AS FALCON AGENT AND AS ADMINISTRATIVE AGENT

/s/ Sherri Gerner

By:

 

Sherri Gerner

Title:

 

Director, Capital Markets

 

4